Appeal by claimant from a decision of the Workmen’s Compensation Board denying award of compensation. The claimant is the widow of Newell Benson who died April 12, 1938. She alleges he suffered an injury March 7, 1938, which caused him to become disabled "and was a factor in his death. No claim was filed, however, until June 13, 1944, more than six years after the purported injury and the death. No finding of association between the purported accident and the death has been made by the board; indeed, no finding of accident has been made, but merely a finding of what claimant had “ alleged ”. Death was found to" be due to coronary thrombosis arising from phlebitis, caused by a low-grade infection; infarction of the left lung and arteriosclerosis. The failure to give notice earlier has not been excused by the board and if not so excused, it is barred (Workmen’s Compensation Law, § 18). The payment of wages during disability of the employee has been construed by the board in this case not to be an advance payment of compensation. We do not think this record requires us to say that the board should have found that the death was related to the purported injury, or that it should have waived the giving of timely notice. Decision unanimously affirmed, without costs. Present — Poster, P. J., Brewster, Deyo, Bergan and Coon, JJ.